Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 	
The limitation “and including at least one semiconductor switch” is unintelligible as it fails to recite what “and including” is in reference to. Claim will be examined as best understood as “the semiconductor switching device including at least one semiconductor switch”.

Regarding claim 5 and all other claims comprising the term “in particular”:
The phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The 

Regarding claim 8 and all other claims comprising the term “and/or”:
The term “and/or” is confusing and unclear. It is unclear whether “and” or “or” is intended and it is noted that the two terms (“and” and “or”) having different meanings making it imperative to know which term is intended in order to understand the metes and bounds of the claim.  Applicant is advised to select EITHER “and” or “or”, but not both.  The claim will be examined as best understood wherein “and/or” is taken to mean “or”.

Regarding claims 6, 7
The following claims are generally narrative and indefinite, failing to conform to current U.S. practice, because the language of the claim does not provide the necessary clarity and precision required thereby making the scope of the invention sought to be patented undeterminable from the language of the claim with any reasonable degree of certainty.  The claim generally recites what the apparatus does, without requisite structure to perform said claimed operation. 
Particularly, the following limitations are unclear: 
	6. “ wherein the switching device (38) is configured, when switching on the associated photovoltaic string (10), to first close the semiconductor switching device (50), in particular the one or more field effect transistor(s), 5preferably MOSFETs (52), and then, only after a time delay, to close the relay (54); and/or when switching off the associated photovoltaic string (10), to first open the relay (54) and then, only after a time delay, to open the semiconductor switching device (50), 

	7. “ the time delay upon switching on and/or switching off is less than or equal to 2000 ms, preferably less than or equal to 700 ms, preferably less than or equal to 300 ms, at least if the photovoltaic string (10) carries a string current substantially corresponding to the rated current.” (noting no structure recited at all). 

	9. “wherein the switching device (38) is adapted for a DC switching voltage of greater than or equal to 300 V” (noting no actual structure claimed to achieve the desired voltage rating). 

The narrative language of the claims further fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim as required by MPEP 2173.05(g), and is thus indefinite.  The above functional language purports to define the invention by reciting a function or result achieved by the invention (effectively the overall operation of the device noting that the “switching device” is not a particular component but rather a collection of claimed components that are the crux of the invention), thereby making the boundaries of the claim scope ambiguous and unclear.  The Examiner acknowledges that an apparatus may be claimed via positively recited structure and/or through use of functional language however said function must be tied to identifiable structure/component in order for said otherwise narrative language to functionally limit said structure (see MPEP 2114), else the claim simply becomes a narrative recitation of the desired function/result achieved of the device, as with the present case. As such, it is noted per MPEP 2114 that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114). 
	The claim should either recite the intended structure to be added by the limitations as it is presently unclear or define the desired functional limitations to a component doing the controlling, such as the controller. 
	
	Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Regarding claim 14	“Use of…” is not a statutory class of apparatus or method. 
Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Regarding claim 15
	Limitations within parenthesis are improper and removed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 8, 9, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobl et al. US 2015/0288331 in view of Dunn et al. US 2012/0053867.

Strobl teaches:
1. A photovoltaic system (1), comprising: 

a switching device (26, FIG3 of component 22 of FIG1) which is connected in series in the string line, in order to switch on and off the at least one photovoltaic string using the switching device; wherein the switching device comprises a hybrid switch  including a mechanical switch (72, FIG3) 10and a semiconductor switching device (73a, 73b) connected in parallel to the mechanical switch and the semiconductor switching device including at least one semiconductor switch.  
Strobl fails to explicitly to said mechanical switch comprising a relay. Dunn teaches a PV system comprising a switching device comprising a semiconductor switching device (ie back to back semiconductors) in parallel with a relay (see FIG10). 
It would have bene obvious to one of ordinary skill in the art to provide said relay as taught by Dunn into the system of Strobl with the motivation of providing a known structure to realize said switch. 

Strobl further teaches:
3. The photovoltaic system (1) of claim 1, wherein the semiconductor switch is a field effect transistor (see FIG3).  

Strobl further teaches:
4. The photovoltaic system of claim 3, 25wherein the hybrid switch (S1) is adapted to interrupt the current flow in both directions in its open state (note that any open/close switch thereby is 

Strobl fails to explicitly teach:
5. The photovoltaic system (1) of claim 3, wherein the hybrid switch (S1) comprises a parallel circuit of the relay (54) and two 30back-to-back connected semiconductor switches.
	Dunn teaches a hybrid switch (S1) comprises a parallel circuit of the relay (54) and two 30back-to-back connected semiconductor switches (See FIG.10). 
	It would have been obvious to one of ordinary skill in the art to provide said known switch structure as taught by Dunn in to the system to realize said switch and/or provide a known equivalent. 

Strobl further teaches:
8. The photovoltaic system (1) as claimed in any of the preceding claims, wherein the switching device (38) comprises a control device (42) and a sensor device (46, 48) connected to the control device (42) for measuring at least one electrical parameter on the associated photovoltaic string (10), wherein the control device (42) is configured to be 20responsive to the at least one electrical parameter measured by the sensor device (46, 48) by electrically connecting the associated photovoltaic string (10) to the current collector, when release has been accorded by the user; said sensor device comprising in particular: an input voltage sensor (46) measuring a string side input voltage (U1) on the switching device (38); 
or  25an output voltage sensor (48) measuring a current collector side output voltage (U2) on the switching device (38); and wherein the control means (42) is configured to be responsive to the measured string side input voltage (U1)
or to the measured current collector side output voltage (U2) by electrically connecting the associated photovoltaic string (10) to the central collection point 30(22a, b), when release has been accorded by the user.  
(see control device 74, FIG3 and/or 18, FIG1 and sensors para. 43). 

Strobl fails to teach:
9. The photovoltaic system (1) as claimed 
or for a DC lead-through current of greater than or equal to 5 A, preferably greater than or equal to 8 A, 
or wherein the hybrid switch (S1) produces a power dissipation of less than or equal to 10 W, calculated on the basis of the rated current of the at least one photovoltaic string, when the semiconductor switching device (50) and the relay (54) are 10closed; 
or wherein the semiconductor switching device (50) is adapted for a DC switching voltage of greater than or equal to 300 V.
It is noted that above limitations appear to simply be directed to the rating/size and/or desired rating/system value of the system, as such, that would have been an obvious matter of design choice to size any and/or all of said above components to be rated as desired including the claimed rating above, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Strobl fails to teach:
1510. The photovoltaic system (1) as claimed in any of claims 3, wherein the one or more field effect transistor(s) are adapted for a drain-source voltage (VDS) of greater than or equal to 300 V, 
or  20for a drain current (ID) of greater than or equal to 5 A.  
It is noted that above limitations appear to simply be directed to the rating/size and/or desired rating/system value of the system, as such, that would have been an obvious matter of design choice to size any and/or all of said above components to be rated as desired including the claimed rating above, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	And/or, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the desired rating values of any and/or all of said above components are respective rating values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


11. The photovoltaic system (1) as claimed in any of claims 3, 
wherein the one or more field effect transistor(s), have a 25drain-source on-resistance of greater than or equal to 100 mOhms, 
or wherein the one or more field effect transistor(s), preferably MOSFETs (52), produce a power dissipation, calculated on the basis of the rated current of the at least one photovoltaic 30string (10), of greater than or equal to 2 W, greater than or equal to 5 W, greater than or equal to 10 W when the one or more field effect transistor(s), preferably MOSFETs (52), are closed and the relay (54) is open.  
It is noted that above limitations appear to simply be directed to the rating/size and/or desired rating/system value of the system, as such, that would have been an obvious matter of design choice to size any and/or all of said above components to be rated as desired including the claimed rating above, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	And/or, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the desired rating values of any and/or all of said above components are respective rating values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Strobl fails to teach:
12. The photovoltaic system (1) as claimed in any of the preceding claims, 

or for a DC switching current of less than or equal to 8 A, 
or wherein the relay (54) has a maximum AC switching voltage of less than or equal to 800 V, in particular less than or equal to 500 V, in particular 400 V +/- 50 %.  
It is noted that above limitations appear to simply be directed to the rating/size and/or desired rating/system value of the system, as such, that would have been an obvious matter of design choice to size any and/or all of said above components to be rated as desired including the claimed rating above, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	And/or, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the desired rating values of any and/or all of said above components are respective rating values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 2, 13, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Strobl et al. US 2015/0288331 in view of Dunn et al. US 2012/0053867 and Bremicker et al. US 2009/0097172 .

Strobl teaches:

Strobl generally teaches controllers 18, FIG1 and/or 74, FIG3 but fails to explicitly teach a control device which is configured to open the hybrid switch in a user-controlled manner in response to a user input.  
Bremicker teaches a control device (5 and/or manual switch-off command means, see claim 7 and para. 45) which is configured to open the hybrid switch in a user-controlled manner in response to a user input.  
It would have been obvious to one of ordinary skill in the art to provide said manual switch means as taught by Bremicker into the system of Strobl with the motivation of providing known and desirable means for added safety and manual capability. 

Bremicker further teaches (as previously provided by the combination of claim 2 above):
15. A method for switching off and back on at least one photovoltaic string (10) of a photovoltaic system (1) according to claim 2, comprising the steps of: 
user-controlled triggering of a switching device (read on by said off manual signal, see claim 7 and para. 45) of the at least one 25photovoltaic string by a trigger signal in order to disconnect the at least one photovoltaic string from the current collector; user-controlled triggering of the switching device of the at least one photovoltaic string by a trigger signal in optionally (noting read on by option NOT to switch) in response to the meeting of 30further test conditions.

Strobl further teaches:
13. An electronically controlled DC hybrid switching device (read on by a second of said plural switches of 26, FIG1) configured for the DC part of a photovoltaic system (1) in particular according to claim 2, for switching off at least one photovoltaic string (10) from a current collector, wherein the DC hybrid switching device comprises a hybrid switch (S1) consisting of a relay (54) and a 15semiconductor switching device (50) connected in parallel to the relay (54) (see FIG1 in combination with FIG3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836